Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 3, 4, 7-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Derwin et al. (US 20130116799) in view of Fallin et al. (US 2015/0073441).
Regarding claims 1 and 3, Derwin et al., in Applicant's field of securing a filament to an implantable substrate, disclose a suture anchor (700; Figure 11A), comprising: a fibrous (¶[0056) construct formed of ultra-high molecular weight polyethylene (UHMW) (Examples 1 or 2 - ¶[0104] or ¶[0115]) and having a first surface (Figure 11A; top surface), a second surface opposing the first surface (bottom surface), and a third-sixth surface (any of the side or end surfaces can be any of the 3rd-6th surfaces as claimed), wherein each of the first surface and the second surface has a larger surface area than the third, fourth, fifth, and sixth surfaces (evident from Figure 11A), a width extending across the first surface and a central longitudinal axis extending through the first surface wherein the central longitudinal axis is located central with respect to the width (inherently present in any rectangular block); and a first filament body (122a) passing through the fibrous construct (¶[0120]-[0121]).
Derwin et al. fail to disclose that the first filament body forms first and second pairs of loops as claimed.  Derwin et al. intend to use the fibrous construct as a graft for repair of soft tissue in joints (¶[0100], [0101]).  Derwin et al. disclose that a variety suturing means may be used to secure the fibrous construct to tissue including mattress stitching (¶[0062]).
Fallin et al., also in Applicant's field of securing a filament to an implantable substrate, disclose a graft material (510; Figure 46) for soft tissue in joints (¶[0003], [0004], [0068]) and further disclose a filament body forming a first pair of loops through a first hole and a second hole, respectively, on a top surface of the graft, wherein the first pair of loops interleave with one another (evident from Figure 46) which allows attachment of the graft to tough tissue within confined spaces (¶[0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the stitching technique of Fallin et al. to secure the fibrous construct of Derwin et al. to a surgical site within a confined space and/or having tough tissues.  Since the fibrous construct of Derwin et al. requires multiple passes of the filament body as evident from Figure 11a, first and second pairs of loops as claimed would be formed when using the chain stitch of Fallin et al.
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the first-fourth holes along the central longitudinal axis as claimed since they are depicted at least approximately on this axis and one skilled in the art would recognize that this claimed alignment would more evenly secure the fibrous construct verses an off-center alignment.
Regarding claim 4, Derwin et al. in view of Fallin et al. fail to disclose that a second filament body forms the second pair of loops. However, Applicant has not disclosed any potential advantage of using more than one filament verses one filament (¶[0043] of Applicant's published application). Therefore, the claimed second filament body does not provide a patentable distinction over the single filament body of Derwin et al. since it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result Is produced. See In re Harm, 274 F.2d 669,124 USPQ378 (CCPA 1960).
Regarding claim 7, any adjacent loop pairs (Derwin et al. clearly disclosing over 20 passes of the filament body which would result in over 20 loops when using the stitching technique of Fallin et al.) can be regarded as the claimed first and second pair of loops which would include adjacent loop pairs having a first hole closer to a mid-plane of the fibrous construct than the second hole.
Regarding claim 8, Derwin et al. clearly discloses over 20 passes of the filament body which would result in over 20 loops when using the stitching technique of Fallin et al. The stitching technique of Fallin et al. produces free ends (502, 504) extending from the first and last hole - either of which can be regarded as the fifth hole as claimed.
Regarding claim 9, the fibrous construct is selected from a group consisting of a woven fabric, an unwoven fabric, a braid, and a knitted fabric (¶[0056] of Derwin et al.).  
Regarding claim 10, the fibrous construct comprises material that is collapsible without tearing (¶[0055], [0059] of Derwin et al.).  
Regarding claim 11, in addition to the limitations already effectively addressed above, the first loop would extend through the second loop and third loop would extend through the fourth loop as evident from Figure 46 of Faiiln et al. The first loop of Derwin et al. would be capable of receiving a repair suture therein at least before it is fully cinched.
Regarding claim 15, the filament can assume a first state and a second state that is different from the first state, and wherein the first state configures the substrate to fit within a pre-formed hole in bone and the second state configures the substrate with an effective area that is larger than the effective area of an opening of the pre-formed hole (the substrate of Derwin et al. can be folded into a smaller volume state or first state and can be un-crumpled or unfolded to a second larger state as claimed; ¶[0055], [0059] of Derwin et al.).
Regarding claim 16, the same combination as set forth above in regard to claim 1 can be applied to claim 16.  Therefore, Derwin et al. in view of Fallin et al. disclose the suture anchor as claimed and described above including the limitations already addressed above.  Derwin et al. further fail to disclose insertion tooling coupled with the suture anchor.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the insertion tooling (100; Figure 12) of Fallin et al. to stich the filament body through the fibrous construct of Derwin et al. since it is intended to form the stitch of Figure 46 (¶[0078] of Fallin et al.) which is being formed onto the fibrous construct of Derwin et al. as set forth in the above combination (as explained in regard to claim 1).
Regarding claim 17, one of the loops in the loop configuration engages part of the insertion tooling in the un-deployed state (needle 350 of Fallin et al. engages each loop to pull it through a graft as clear from Figures 33-35; which would occur before full deployment, i.e. an un-deployed state).  
Regarding claim 18, in view of Applicant’s specification (¶[0046] and Figure 6 of the published application), each fork of the “pair of actuatable forks” can be a prong structure - not needing to be a forked structure.  Needle 350 and foot 450 of Fallin et al. are prong-like structures which form a fork-like structure (Figure 30).  Each loop would be disposed on needle 350 when being pulled through the fibrous construct of Derwin et al., as shown in Figures 33-35 of Fallin et al.
Regarding claim 19, the fibrous construct material of Derwin et al. is flexible and could be folded (i.e. collapsed) around the insertion tooling (¶[0055], [0059] of Derwin et al.).
Regarding claim 20, the fibrous construct of Derwin et al. is flat and flexible (Figure 11A; ¶[0055], [0059]) and therefore could be folded prior to deployment so that it could fit into a bone hole as claimed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Derwin et al. (US 2013/0116799) in view of Fallin et al. (US 2015/0073441), as applied to claim 1 above, and further in view of Shimoji et al. (US 2006/0178683).
Regarding claim 12, Derwin et al. in view of Fallin et al. fail to disclose that the first loop is longer than the second loop.  Derwin et al. disclose that the filament body does not need to have free ends as depicted in Figure 11A (¶[0121]).
Shimoji et al., in Applicant's field of securing a filament to an implantable substrate, teach that a similar chain stitch can have a longer loop (3; Figure 15) tied to a preceding loop at the end in order to prevent unraveling (¶[0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a longer end loop tied to a preceding loop in the chain stitch of Derwin et al. in order to prevent unraveling of the stitch as taught by Shimoji et al. for situations not requiring free ends on one or both ends of the running stitch.  It is noted that as claimed, any two loops of the chain stitch can be regarded as the first or second pair of loops.  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771